Citation Nr: 0714647	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  95-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board previously remanded this matter in May 1999 and 
March 2003.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
right knee injury in service and the veteran's current right 
knee disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110,1154, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 
A. Duty to Notify

The Court held in Pelegrini that a VCAA notice, as required 
by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. 

In this case, because the November 1994 rating decision 
preceded the enactment of the VCAA, it was not possible for 
the RO to provide notification prior to the initial 
unfavorable rating decision.  The RO initially provided the 
veteran with VCAA notice on his service connection claim in 
August 2004.  The August 2004 letter notified the veteran of 
the evidence required to substantiate a claim for service 
connection and explained VA's duty to assist.  This letter 
explained what evidence VA was responsible for obtaining and 
what evidence VA would assist the veteran in obtaining.  This 
notice advised the veteran to submit any pertinent evidence 
in his possession.

The Board finds that the VCAA notification requirements were 
satisfied.   All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been satisfied in this case, any error with respect to timing 
requirements is harmless error.   

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The evidence in this case 
includes service medical records and available post-service 
records of treatment for the claimed condition.  

The RO also made reasonable efforts to assist the veteran 
with a VA examination as required by § 3.159(c)(4).  The 
veteran had a VA examination in 1998.  That examination did 
not contain sufficient information to decide the claim.  The 
RO subsequently made several attempts to obtain a VA 
examination for the veteran; however, he was unable to report 
for a VA examination due to incarceration.  The duty to 
assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  The Board finds that the RO made 
reasonable efforts to assist the veteran and that the duty to 
assist has been satisfied to the extent possible, given the 
circumstances of this case.    

II.  Analysis of Claim

The veteran seeks service connection for a right knee 
disability.  The veteran contends that his current right knee 
disability is related to a right knee injury that was noted 
during his active duty service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Personnel records show that the veteran served as a rifleman 
in Vietnam.  In the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

The presumption afforded under 38 U.S.CA. § 1154(b) addresses 
only the question of whether a particular disease or injury 
occurred in service and does not address the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence. Thus, this 
provision does not presumptively establish service connection 
for a combat veteran; rather, it relaxes the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Post-service medical records reflect a current diagnosis of 
residual of right medical meniscus injury and right knee 
pain.  Medical records dated from 1991 reflect ongoing 
complaints of right knee pain and a current diagnosis of 
residual of right medial meniscus injury.  

The veteran served on active duty from July 1968 to July 
1969.  Service medical records reflect that the veteran was 
seen in January 1969 and March 1969 with complaints of right 
knee pain.  A March 1969 entry in the service medical records 
notes a diagnostic impression of possible tear of the lateral 
collateral ligament.  No knee conditions were noted during 
the July 1969 separation examination.   

The veteran had a VA examination in April 1998.  The VA 
physician rendered a diagnosis of residual of right medial 
meniscus injury.  The examiner did not state an opinion as to 
whether the veteran's right knee injury is related to 
service.  

In this case, there is no medical evidence establishing a 
nexus between the right knee injury in service and the 
veteran's current knee disability.  As noted above, the 
veteran has been unable to report for several scheduled VA 
examinations.  While post-service private medical records 
note the veteran's reported history of right knee injury 
during service, these records do not contain any medical 
opinions relating the veteran's current disability to the 
right knee injury that was diagnosed during service.  The 
Court has held that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
constitute competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, the notations in 
the post-service treatment records regarding a history of in-
service injury are not sufficient to establish the nexus 
required for a grant of service connection.  

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for a right knee disability.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.  Rather, as there is preponderance of 
the evidence against the veteran's service connection claim, 
it must be denied.  




ORDER

Service connection for a right knee disability is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


